Motion to remove suit to the District Court of the United States for the Eastern District of North Carolina for trial. Motion allowed as to cause of action on contract, insurance policy, from which plaintiff appeals, assigning error.
A critical analysis of the complaint leaves us with the impression that only one valid, subsisting cause of action (based on the policy of insurance) had been stated therein. The other matters alleged, *Page 668 
even if properly joined in an action on the contract of insurance, which may be doubted if intended to set up a separate and independent action in tort, apparently have resulted in no jury to the plaintiff as alleged, and may not. And with respect to plaintiff's gun, it is not alleged that any demand has been made for its return.
We find no error in the removal of the suit to the Federal Court for trial on the ground of diversity of citizenship.
Affirmed.